If respondent's daughter were unmarried, the legal liability might, possibly, be imposed upon the daughter to contribute to the support of her mother and such support would be, under the statute (Laws of 1939, chapter 25, p. 80), "resources" to be considered in the determination of the amount of assistance to be granted to aged persons; since, however, the daughter is married, the payment which might be required of the daughter, if single, can not be collected out of community property of the daughter and the daughter's husband.
In Conant v. State, 197 Wash. 21, 84 P.2d 378, an applicant claimed, as a matter of right, under the then existing old age assistance statutes, assistance in spite of the fact that a daughter and son-in-law financially able and willing to support her contributed to that applicant all the necessities of life. We held that the applicant was "in need" under the statutes and was entitled to receive old age assistance. That case was *Page 647 
decided November 18, 1938. At the next session of the legislature, which convened in January, 1939, chapter 25, Laws of 1939, p. 80, was enacted. Under that statute, old age assistance was limited to persons who were in need as defined in that statute. Under the 1939 statute, support given by relatives, friends, or organizations, and ability of adult sons and daughters to contribute to the support of an aged parent were to be considered as resources in the determination of the question whether a person was "in need."
In no part of chapter 25, Laws of 1939, is there any language from which it may be implied that a son-in-law could be required to contribute to the support of his mother-in-law. The very fact that the statute names the son and daughter as relatives and excludes sons-in-law, daughters-in-law, and others clearly manifests the legislative intent that a son-in-law was not to be required to contribute to the support of his mother-in-law. There is no intention, expressed or implied, that the payment which could be required by the statute of the daughter could be collected from community property.
Doubtless, as stated in the majority opinion, the legislature enacted Laws of 1939, chapter 25, to change the prior law as construed by us in Conant v. State, supra, so as to make support furnished by relatives a resource to be considered in determining the amount of assistance an applicant for old age assistance was entitled to receive. It must be remembered, however, that, while an unmarried daughter may be required, if able, to contribute to the support of her mother, there is no statute which requires the husband of that daughter to contribute to the support of his mother-in-law; nor is there any language in the statute from which it may be implied that the mother is entitled to support from the community property of her daughter and the daughter's husband. *Page 648 
The people of this state, by initiative measure No. 141, chapter 1, Laws of 1941, p. 3, adopted as the law our construction of chapter 182, Laws of 1935, p. 855, and chapter 156, Laws of 1937, p. 548, in Conant v. State, supra, as a correct interpretation of those statutes; and the people by initiative measure No. 141, chapter 1, Laws of 1941, repealed chapter 25, Laws of 1939, which had been passed by the legislature in 1939 to render of no effect our opinion in Conantv. State, supra. Initiative measure No. 141, chapter 1, Laws of 1941, was passed by the people to redress what they considered existing grievances and for the protection of rights which they deemed they had under the old age assistance statutes considered by us in Conant v. State, supra, and, as the people declared in the initiative measure itself, that act of legislation by the people must be interpreted liberally.
Chapter 25, Laws of 1939, viewed in the light of initiative measure No. 141, chapter 1, Laws of 1941, and the history in this state of old age assistance legislation, can lead to no other logical conclusion, in my mind, than that the legislature did not intend to charge a son-in-law with the support of his mother-in-law, and that the legislature did not contemplate the imposition of the burden of support of the mother upon a married daughter, which would require contribution from community property of the daughter and the daughter's husband.
The judgment should be affirmed.
SIMPSON, J., concurs with MILLARD, J. *Page 649